Citation Nr: 1122027	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-36 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1965 to September 1969, and in the United States Army from February 1971 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding has been associated with the Veteran's claims file.

In a March 2010 decision, the Board denied service connection for both bilateral hearing loss and tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand, filed in December 2010, the parties moved the Court to vacate the Board's decision.  By its Order in December 2010, the Court granted the motion, vacated the March 2010 Board decision, and remanded the matter to the Board for further action.

In February 2011, the Veteran's representative requested a 90 day extension of time to provide additional evidence.  To date, no additional evidence has been submitted.  Therefore, the Board will proceed with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

As noted in the Introduction, the Board's March 2010 decision denying the Veteran's service connection claims for bilateral hearing loss disability and tinnitus was vacated and remanded by the Court.

The December 2010 Joint Motion for Remand, as adopted by the Court's December 2010 Order, indicated that the Board failed to ensure that the July 2008 (for hearing loss) and August 2008 (for tinnitus) VA examination reports were adequate.  The parties noted that the examiners did not rely on the Veteran's correct dates of active duty indicating an insufficient review of the claims folder.  

The parties indicated that both VA examiners erroneously stated that the Veteran served in the Navy from February 1971 to November 1972; and indicated that the correct dates for service in the Navy were from October 1965 to September 1969 and the Army was from November 1972 to January 1979.  The Board notes that review of the claims folder includes a Form DD 214 reflecting that the Veteran served in the Navy from October 1965 to September 1969 with slightly over 3 years and 11 months of active service during this period.  A subsequent Form DD 214 reflecting that the Veteran served in the Army from November 1972 to January 1979.  This later DD 214 notes that the Veteran had a total prior active service of slightly over 5 years and 9 months.  Thus, approximately 22 months of active service is not accounted for in these DD 214s.  In July 2008 the service department certified that the Veteran had actually served from February 1971 to January 1979.  This later certification appears to account for the missing prior active service noted on the later DD 214.  

In the JMR, the parties reiterated the Veteran's assertions that he was exposed to aircraft noise during training on the flight line during his duties in the Navy.  In finding that the July 2008 VA examiner was unclear as to the Veteran's date of service and the August 2008 misstated the Veteran's date of service, the parties found the examination reports to be inadequate.  The Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The parties to the Joint Motion further noted that the Board inadequately addressed the Veteran's examination reports during and after service showing threshold levels greater than 20 decibels.  In citing to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the parties noted that threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  The parties specifically noted that the April 1972 examination report reflected 25 dBs at 4000 Hertz bilaterally, the December 1978 examination report showed 25 dBs at 4000 Hertz in the right ear, and the September 1980 examination report showed 35 dBs at 4000 Hertz in the right ear.  On remand, the Veteran must be provided a new examination to determine the etiology of his current bilateral hearing loss and tinnitus taking into account his correct dates of service and the examination reports cited herein showing some degree of hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss disability and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  The Veteran's correct dates of service (active duty in the United Stated Navy from October 1965 to September 1969, and in the United States Army from November 1972 to January 1979) must be provided to the examiner. All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is related to service, and particularly, to his report of in-service exposure to loud noise.  In rendering this opinion, the examiner comment on and discuss the Veteran's report of exposure to aircraft noise during training on the flight line in the Navy.  Additionally, the examiner must also take into account and/or address the Veteran's examination reports during and after service showing some degree of hearing loss as cited herein.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is related to service, and particularly, to his report of exposure to aircraft noise during training on the flight line in the Navy.  

The rationale for all opinions expressed should be provided in a legible report. The examiner should reconcile any contradictory evidence of record.

2.   Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


